DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 are currently pending.

Information Disclosure Statement
The information disclosure statement(s) (IDS(s)) submitted on 9/9/2019 and 10/22/2019 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the Examiner.

Drawings
The drawings were received on 9/9/2019.  These drawings are accepted.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 

Claim(s) 1, 2, 3, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, 15, 16, 17, 18, 19 and 20 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1, 2, 3, 4, 6, 7, 8, 9, 10 of U.S. Patent No. US 10,425,958  in view of Yu CN 104838722 (citations are from English machine language translation). 

As to claim 1:
U.S. Patent No. US 10,425,958 discloses:
A network device comprising: a hardware processor; a radio; and a memory communicatively coupled to the hardware processor, the hardware processor to perform operations comprising:
obtaining a pathloss value for a first data...between the network device and each of a subset of a plurality of client devices that are wirelessly connected to the network device 
(“1. A network device comprising: a hardware processor; and a memory communicatively coupled to the hardware processor, the hardware processor to perform operations comprising: obtaining a pathloss value for a first data transmitted between the network device and each of a subset of a plurality of client devices that are associated with the network device and connected to a particular virtual access point (VAP); calculating a target fraction of airtime allocation corresponding to the particular radio of the network device such that transmission of the first subset of the second data from the radio to the second device uses less than the target fraction of airtime allocation for the particular VAP; transmitting, during a first period of time from the particular VAP to the radio, the first subset of the second data destined to the second device.”; claim 1)

U.S. Patent No. US 10,425,958  as described above does not explicitly teach:
simultaneously transmitted 
based on at least the pathloss value, selecting a first subset of the second data for transmission by the radio to the particular client device 
transmitting, by the radio, the first subset of the second data selected for transmission to the particular client device; and
transmitting, by the radio, a second subset of the second data to the particular client device, wherein the second subset of the second data comprises a different subset of the second data from the first subset of the second data.


simultaneously transmitted 
(“Alternatively, for in step 101 first parameter compared with the threshold value, the first parameter is used for determining the MTC UE required for coverage enhancement of strength, first parameters may include at least one of: the MTC UE and base station between the MTC UE path loss or path loss range index, the MTC UE successfully detected a predetermined times of channel used, MTC UE required for coverage enhancement value. Namely, the type of the first parameter can be path loss, path loss range, successful detection times of channel used, the required coverage enhancement value. easy to understand, the above several types of parameter and the MTC UE needs coverage enhancement is proportional to intensity, for example, MTC UE path loss larger required coverage enhancement of strength is larger, the path loss is higher than the threshold value into a second type of MTC UE. range and index of path loss range of path loss wherein the path loss index can be the path loss between base stations by the MTC UE and a predetermined system or protocol (Index) corresponding relationship between determined predetermined, successful detection of channels may include success detecting synchronization channel, physical broadcast channel, or bearing SIB1 of the PDSCH, or control channel of the scheduling SIB1 or bearing SIB2 of the PDSCH, PDSCH or control channel of the scheduling SIB2, successfully detecting synchronization channel, physical broadcast channel, or bearing SIB1, or the scheduling control channel SIB1, or 
(“the broadcast channel used by the dispatching SIB2 times”; Yu; p.13, para. 5)
(where
“determining the MTC UE required for coverage enhancement of strength, first parameters may include at least one of: the MTC UE and base station between the MTC UE path loss”/”the path loss index can be the path loss between base stations by the MTC UE and a predetermined system or protocol (Index) corresponding relationship between determined ...successfully detecting....physical broadcast channel”/”the broadcast channel used by the dispatching SIB2 times” maps to “for a first data simultaneously transmitted”, where “broadcast” maps to “simultaneously transmitted”, where “SIB2” maps to “first data”, where Webb et al. also teaches that “broadcasting system information messages comprising the SIBs” (para. 0080).

based on at least the pathloss value, selecting a first subset of the second data for transmission by the radio to the particular client device 
(“Optionally, as an embodiment, the step 201 comprises: determining the corresponding to first type MTC UE and MTC UE of the second type of system information is K=M + N system information blocks, M system information block 
(“method 1: the MTC UE system information is divided into a master information block Master Information Block (MIB) and two system information block (System Information Block, SIB), such as SIBn and SIBm; where n and m are positive integers, and n is not equal to m. wherein, the MIB and SIBn included in system information to the first type of MTC UE and MTC UE of the second type are the same, SIBm only comprises the system information of the first type of the MTC UE; in the method, K=3, M=2, N=1.”; Yu; p.18, para. 4)
(where
“particular client device”,

transmitting, by the radio, the first subset of the second data selected for transmission to the particular client device; and
(“Optionally, as an embodiment, the step 202 comprises: through system broadcast message or radio resource control RRC signalling sending system information block K in order to first type of MTC UE obtaining system information blocks and N system information block, the second type of MTC UE obtaining system information blocks. wherein the M system information block in the at least one system information block comprises the M system information block in the one or more transmission resource configuration information of the system information block, the same transmission resource configuration information of one or more system information blocks in N system information block can also be included at least one system information block in the M number of system 
(where
“through system broadcast message” maps to “transmitting”,
“M system information block”/”SIBm” maps to “first subset of the second data”
“first type of MTC UE” maps to “particular client device”)

transmitting, by the radio, a second subset of the second data to the particular client device, wherein the second subset of the second data comprises a different subset of the second data from the first subset of the second data.
 (where
“through system broadcast message” maps to “transmitting”,
“N system information block”/”SIBn” maps to “a second subset of the second data”
“first type of MTC UE” maps to “particular client device”)
Where “M system information block” is only intended for coverage enhanced MTC UE and the “system information blocks in N” is intended for all or is common to all MTC UE, in particular the MTC UE which is not coverage enhanced which maps to “the second data comprises a different subset of the second data from the first subset of the second data”




Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the communicating dual system information capability of Yu into U.S. Patent No. US 10,425,958. By modifying the data of U.S. Patent No. US 10,425,958  to include the communicating dual system information capability as taught by the system information of Yu, the benefits improved reliability (Yu; p.13, para. 1) are achieved.

As to claim 2:
US 10,425,958 as described above does not explicitly teach:
wherein selecting the first subset of the second data for transmission comprises transmitting the first subset of the second data from an allocation module of the network device to the radio during a first period of time

However, Yu further teaches a time period capability which includes:
wherein selecting the first subset of the second data for transmission comprises transmitting the first subset of the second data from an allocation module of the network device to the radio during a first period of time
(“for example, to two MTC UE, M system information block configured by the base station at least one information resource of block transmission system, comprising a time point information block transmission, the information block transmission occupied time length, the information block transmission time interval or period, information block transmission occupies the frequency position of information block frequency resource size occupied by the single transfer in the one kind of or more.”; Yu; p.18, para. 2)
(“Optionally, as an embodiment, the step 202 comprises: through system broadcast message or radio resource control RRC signalling sending system information block K in order to first type of MTC UE obtaining system information blocks and N system information block, the second type of MTC UE obtaining system information blocks. wherein the M system information block in the at least one system information block comprises the M system information block in the one or more transmission resource configuration information of the system information block, the same transmission resource configuration information of one or more system information blocks in N system information block can also be included at least one system information block in the M number of system information blocks. transmitting resource allocation information can be pre-configured by the system or base station.”; Yu; p.14, para. 5)
(where
“first time period”,
“transmitting resource allocation information” is considered as requiring “allocation module” for operation.

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the time period information capability of Yu into U.S. Patent No. US 10,425,958. By modifying the data of U.S. Patent No. US 10,425,958  to include the time period capability as taught by the system information of Yu, the benefits improved reliability (Yu; p.13, para. 1) are achieved.

As to claim 3:
US 10,425,958 discloses:
wherein selecting the first subset of the second data for transmission comprises delaying transmission of the second subset of the second data from the allocation resource to the radio until a second period of time subsequent to the first period of time
(“2. The network device of claim 1, wherein selecting the first subset of the second data for transmission comprises delaying transmission of a second subset of the second data from the particular VAP to the radio until a second period of time subsequent to the first period of time.”; claim 2)

As to claim 5:
US 10,425,958 discloses:
the hardware processor configured to perform operations comprising: calculating a target fraction of airtime allocation corresponding to a particular virtual access point (VAP) associated with the network device and connected to the plurality of client devices which is based on a ratio of an airtime value corresponding to the subset of the plurality of client devices to a total airtime value corresponding to the plurality of client devices, the airtime value being inversely proportional to the pathloss value 
(“1. A network device comprising: a hardware processor; and a memory communicatively coupled to the hardware processor, the hardware processor to perform operations comprising: obtaining a pathloss value for a first data transmitted between the network device and each of a subset of a plurality of client devices that are associated with the network device and connected to a particular virtual access point (VAP); calculating a target fraction of airtime allocation corresponding to the particular VAP based on a ratio of an airtime value corresponding to the subset of the plurality of client devices to a total airtime value corresponding to the plurality of client devices, the airtime value being inversely proportional to the pathloss value; receiving, at the particular VAP of the network device, a second data to be transmitted to a second device in the subset of the plurality of client devices; selecting a first subset of the second data for transmission to a radio of the network device such that transmission of the first subset of the second data from the radio to the 

As to claim 6:
US 10,425,958 discloses:
wherein calculating the target fraction of airtime allocation corresponding to the particular VAP is further based on a target throughput corresponding to the subset of the plurality of client devices connected to the particular YAP, a target delay corresponding to the subset of the plurality of client devices connected to the particular YAP, or ...
(“6. The network device of claim 1, wherein calculating the target fraction of airtime allocation corresponding to the particular VAP is further based on a target throughput corresponding to the subset of the plurality of client devices connected to the particular VAP.”; claim 6)

As to claim 7:
US 10,425,958 discloses:
wherein selecting the first subset of the second data comprises (a) selecting an amount of the second data for transmission from the network device to the particular client device, and (b) selecting the first subset of the second data based on the amount of the second data.


As to claim 8:
US 10,425,958 discloses:
wherein selecting the first subset is further based on a quota associated with a particular Virtual Access Point (VAP) implemented by the network device and communicatively coupled with the particular client device.
(“8. The network device of claim 1, wherein selecting the first subset is further based on a quota associated with the particular Virtual Access Point implemented by the network device and communicatively coupled with the second device.”; claim 8)

As to claim 9:
US 10,425,958 discloses:
wherein selecting the first subset is further based on a quota associated with a group of devices comprising the particular client device.
(“9. The network device of claim 1, wherein selecting the first subset is further based on a quota associated with a group of devices comprising the second device.”; claim 9)

As to claim 10:
US 10,425,958 discloses:
wherein the network device comprises an access point 
 (“10. The network device of claim 1, wherein the network device comprises an access point and the second device is a client device.”; claim 10)

As to claim 11:
U.S. Patent No. US 10,425,958 discloses:
A network device comprising: a hardware processor; a radio; and a memory communicatively coupled to the hardware processor, the hardware processor to perform operations comprising:
obtaining a pathloss value for a first data...between the network device and each of a subset of a plurality of client devices that are wirelessly connected to the network device 
(“1. A network device comprising: a hardware processor; and a memory communicatively coupled to the hardware processor, the hardware processor to perform operations comprising: obtaining a pathloss value for a first data transmitted between the network device and each of a subset of a plurality of client devices that are associated with the network device and connected to a particular virtual access point (VAP); calculating a target fraction of airtime allocation corresponding to the particular VAP based on a ratio of an airtime value corresponding to the subset of the plurality of client devices to a total airtime value corresponding to the plurality of radio of the network device such that transmission of the first subset of the second data from the radio to the second device uses less than the target fraction of airtime allocation for the particular VAP; transmitting, during a first period of time from the particular VAP to the radio, the first subset of the second data destined to the second device.”; claim 1)

U.S. Patent No. US 10,425,958  as described above does not explicitly teach:
simultaneously transmitted 
selecting a first subset of the second data for transmission by the radio to the particular client device 
transmitting, by the radio, the first subset of the second data selected for transmission to the particular client device; and

However, Yu further teaches a communicating dual system information capability which includes:
simultaneously transmitted 
(“Alternatively, for in step 101 first parameter compared with the threshold value, the first parameter is used for determining the MTC UE required for coverage enhancement of strength, first parameters may include at least one of: 
(“the broadcast channel used by the dispatching SIB2 times”; Yu; p.13, para. 5)

“determining the MTC UE required for coverage enhancement of strength, first parameters may include at least one of: the MTC UE and base station between the MTC UE path loss”/”the path loss index can be the path loss between base stations by the MTC UE and a predetermined system or protocol (Index) corresponding relationship between determined ...successfully detecting....physical broadcast channel”/”the broadcast channel used by the dispatching SIB2 times” maps to “for a first data simultaneously transmitted”, where “broadcast” maps to “simultaneously transmitted”, where “SIB2” maps to “first data”, where Webb et al. also teaches that “broadcasting system information messages comprising the SIBs” (para. 0080).

selecting a first subset of the second data for transmission by the radio to the particular client device 
(“Optionally, as an embodiment, the step 201 comprises: determining the corresponding to first type MTC UE and MTC UE of the second type of system information is K=M + N system information blocks, M system information block comprises the first type of MTC UE and second type MTC UE common need of system information, the N system information block comprises the first MTC UE system information of the second type needs additional MTC UE, wherein K, M and N are positive integers preset by the system. The above classification of MTC UE, the first MTC UE class relative to second type of MTC UE with a better communication environment, the required coverage enhancement of the intensity 
(“method 1: the MTC UE system information is divided into a master information block Master Information Block (MIB) and two system information block (System Information Block, SIB), such as SIBn and SIBm; where n and m are positive integers, and n is not equal to m. wherein, the MIB and SIBn included in system information to the first type of MTC UE and MTC UE of the second type are the same, SIBm only comprises the system information of the first type of the MTC UE; in the method, K=3, M=2, N=1.”; Yu; p.18, para. 4)
(where
“M system information block comprises the first type of MTC UE”/”coverage enhancement”/”system information is K=M + N” maps to “based on at least the pathloss value, selecting a first subset of the second data for transmission ... to the particular client device”/”SIBm only comprises the system information of the first type of the MTC UE”, where “M system information block”/SIBm” maps to “first subset of the second data”, where the “M system information” is associated with “coverage enhancement”, where “coverage “particular client device”,

transmitting, by the radio, the first subset of the second data selected for transmission to the particular client device; and
(“Optionally, as an embodiment, the step 202 comprises: through system broadcast message or radio resource control RRC signalling sending system information block K in order to first type of MTC UE obtaining system information blocks and N system information block, the second type of MTC UE obtaining system information blocks. wherein the M system information block in the at least one system information block comprises the M system information block in the one or more transmission resource configuration information of the system information block, the same transmission resource configuration information of one or more system information blocks in N system information block can also be included at least one system information block in the M number of system information blocks. transmitting resource allocation information can be pre-configured by the system or base station.”; Yu; p.14, para. 5)
(where
“through system broadcast message” maps to “transmitting”,
“M system information block”/”SIBm” maps to “first subset of the second data”
“first type of MTC UE” maps to “particular client device”)


Yu teaches configuring MTC UE devices which require coverage enhancement with system information which is specific to coverage enhance MTC UE and also configuring MTC UE devices with system information which is common to coverage enhanced MTC UE and also non-coveraged enhanced MTC UE.

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the communicating dual system information capability of Yu into U.S. Patent No. US 10,425,958. By modifying the data of U.S. Patent No. US 10,425,958  to include the communicating dual system information capability as taught by the system information of Yu, the benefits improved reliability (Yu; p.13, para. 1) are achieved.

As to claim 12:
Web et al. discloses:
comprises delaying transmission... until a second period of time subsequent to the first period of time
(where FIG. 8 illustrates “SI message #2” delayed from transmission of “SI message #1”, where the time period for transmission of “SI message #2” maps to “second period of time”)


wherein selecting the first subset of the second data for transmission to the particular client device ...of a second subset of the second data from the first network device to the particular client device ....


However, Yu further teaches a system information block capability which includes:
wherein selecting the first subset of the second data for transmission to the particular client device ...of a second subset of the second data from the first network device to the particular client device ....
 (“for example, to two MTC UE, M system information block configured by the base station at least one information resource of block transmission system, comprising a time point information block transmission, the information block transmission occupied time length, the information block transmission time interval or period, information block transmission occupies the frequency position of information block frequency resource size occupied by the single transfer in the one kind of or more.”; Yu; p.18, para. 2)
(“Optionally, as an embodiment, the step 202 comprises: through system broadcast message or radio resource control RRC signalling sending system information block K in order to first type of MTC UE obtaining system information blocks and N system information block, the second type of MTC UE obtaining system information blocks. wherein the M system information block in the at least 
(“method 1: the MTC UE system information is divided into a master information block Master Information Block (MIB) and two system information block (System Information Block, SIB), such as SIBn and SIBm; where n and m are positive integers, and n is not equal to m. wherein, the MIB and SIBn included in system information to the first type of MTC UE and MTC UE of the second type are the same, SIBm only comprises the system information of the first type of the MTC UE; in the method, K=3, M=2, N=1.”; Yu; p.18, para. 4)

(where
“M system information block”/”SIBm” maps to “first subset of the second data”
“N system information block”/”SIBn” maps to “second subset of the second data”

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the system 

As to claim 13:
US 10,425,958 discloses:
wherein delaying transmission of the second subset of the second data comprises delaying transmission of the second subset of the second data up to a maximum delay time.
 (“3. The network device of claim 2, wherein delaying transmission of the second subset of the second data comprises delaying transmission of the second subset of the second data up to a maximum delay time.”; claim 3)

As to claim 14:
US 10,425,958 discloses:
wherein selecting the first subset of the second data for transmission to the articular client device comprises dropping a second subset of the second data without transmission from the network device to the particular client device.
 (“4. The network device of claim 1, wherein selecting the first subset of the second data for transmission comprises dropping a second subset of the second data without transmission from the particular VAP to the radio.”; claim 4)

As to claim 15:
US 10,425,958 discloses:
the hardware processor configured to perform operations comprising: calculating a target fraction of airtime allocation corresponding to a particular virtual access point (VAP) associated with the network device and connected to the plurality of client devices which is based on a ratio of an airtime value corresponding to the subset of the plurality of client devices to a total airtime value corresponding to the plurality of client devices, the airtime value being inversely proportional to the pathloss value 
(“1. A network device comprising: a hardware processor; and a memory communicatively coupled to the hardware processor, the hardware processor to perform operations comprising: obtaining a pathloss value for a first data transmitted between the network device and each of a subset of a plurality of client devices that are associated with the network device and connected to a particular virtual access point (VAP); calculating a target fraction of airtime allocation corresponding to the particular VAP based on a ratio of an airtime value corresponding to the subset of the plurality of client devices to a total airtime value corresponding to the plurality of client devices, the airtime value being inversely proportional to the pathloss value; receiving, at the particular VAP of the network device, a second data to be transmitted to a second device in the subset of the plurality of client devices; selecting a first subset of the second data for transmission to a radio of the network device such 

As to claim 16:
US 10,425,958 discloses:
wherein calculating the target fraction of airtime allocation corresponding to the particular VAP is further based on a target throughput corresponding to the subset of the plurality of client devices connected to the particular YAP, a target delay corresponding to the subset of the plurality of client devices connected to the particular YAP, or ...
(“6. The network device of claim 1, wherein calculating the target fraction of airtime allocation corresponding to the particular VAP is further based on a target throughput corresponding to the subset of the plurality of client devices connected to the particular VAP.”; claim 6)

As to claim 17:
US 10,425,958 discloses:
wherein selecting the first subset of the second data comprises (a) selecting an amount of the second data for transmission from the network device to the particular client device, and (b) selecting the first subset of the second data based on the amount of the second data.
(“7. The network device of claim 1, wherein selecting the first subset of the second data comprises (a) selecting an amount of the second data for transmission from the particular VAP to the radio, and (b) selecting the first subset of the second data based on the amount of the second data.”; claim 7)

As to claim 18:
US 10,425,958 discloses:
wherein selecting the first subset is further based on a quota associated with a particular Virtual Access Point (VAP) implemented by the network device and communicatively coupled with the particular client device.
(“8. The network device of claim 1, wherein selecting the first subset is further based on a quota associated with the particular Virtual Access Point implemented by the network device and communicatively coupled with the second device.”; claim 8)

As to claim 19:
US 10,425,958 discloses:
wherein selecting the first subset is further based on a quota associated with a group of devices comprising the particular client device.


As to claim 20:
US 10,425,958 discloses:
wherein the network device comprises an access point 
 (“10. The network device of claim 1, wherein the network device comprises an access point and the second device is a client device.”; claim 10)

Claim Objections
Claim 3 is objected to because of the following informalities:  claim 3, line 3, notes “the allocation resource”, however “an allocation resource” has not been previously noted.  The Examiner suggested changing to “the allocation module” as noted in claim 2, line 3, or something similar.  Appropriate correction is required.
Claim 16 is objected to because of the following informalities:  claim 16, lines 1-2, notes “wherein calculating the target fraction of airtime allocation”, however “calculating the target fraction of airtime allocation” has not been previously noted.  The Examiner suggested changing claim 16, line 1, from “Claim 11” to “Claim 15”, or something similar.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 3, 10, 11, 12, 13 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Webb et al. US 20160345301 in view of Yu CN 104838722 (citations are from English machine language translation)

As to claim 1:
Webb et al. discloses:
A network device comprising: a hardware processor; a radio; and a memory communicatively coupled to the hardware processor, the hardware processor to perform operations comprising:
obtaining a pathloss value...between the network device and each of a subset of a plurality of client devices that are wirelessly connected to the network device 
(“The base station 504 comprises a transceiver unit 504a for transmission and reception of wireless signals and a controller unit 504b configured to control the base station 504. The controller unit 504b may comprise a processor unit which is suitably configured/programmed to provide the desired functionality described herein using conventional programming/configuration techniques for equipment in wireless telecommunications systems”; Webb et al.; 0062)
(“In step T2 the base station determines which of the first and second transmission schemes are to be used for transmitting the message. That is to say, in this example, the base station determines whether or not a conventional single subframe approach or a repeat-transmission approach for coverage extension will be used for the message. There are a number of factors that may govern this determination, either individually or in combination. For example, the terminal devices in the wireless telecommunication system may comprise a first set of terminal devices and a second set of terminal devices step and T2 may be based on whether the one or more terminal devices to which the message is to be sent comprises terminal devices in the first or second sets. For example, the first set of terminal devices may comprise terminal devices that do not require coverage extension techniques to receive messages (or simply do not support coverage extension), whereas the second set of terminal devices may comprise terminal devices that do require coverage extension techniques to receive 
(where
“base station” maps to “network device”,
“controller unit 504b” maps to “hardware processor”,
“transceiver unit 504a” maps to “radio”,
“memory communicatively coupled” is considered as required for operation,
 “Whether or not a specific terminal device requires coverage extension may, for example, be based on a measured radio propagation metric associated with the terminal device, for example a path loss”/”first or second sets” where “first or second sets” maps to “each of a subset of a plurality of client devices”, where “specific terminal” maps to “each”, “first set of terminals devices” maps to “subset”, “first or second sets” maps to “plurality of client devices”, “requires coverage extension...based on...path loss” maps to “obtaining a pathloss value”
FIG. 5 illustrates “wirelessly connected to the network device”

receiving a second data to be transmitted to a particular client device in the subset of the plurality of client devices; 
(“For the example represented in FIG. 7, and as with FIG. 6, it is assumed system information is being transmitted from a base station to a terminal device with a repeat transmission approach to providing coverage extension”; Webb et al.; 0084)
(where
“system information” maps to “second data”,
“transmitted” maps to “receiving”,
“to a terminal device” maps to “to a particular client device”
“first set of terminal device”/”coverage extension” maps to “subset”,
“first or second sets” maps to “plurality of client devices”

Webb et al. teaches sets of terminal devices which are grouped in to sets based on path loss and teaches communicating system information to a terminal device via coverage extension.

Webb et al. as described above does not explicitly teach:
for a first data simultaneously transmitted 
based on at least the pathloss value, selecting a first subset of the second data for transmission by the radio to the particular client device 
transmitting, by the radio, the first subset of the second data selected for transmission to the particular client device; and
transmitting, by the radio, a second subset of the second data to the particular client device, wherein the second subset of the second data comprises a different subset of the second data from the first subset of the second data.

However, Yu further teaches a communicating dual system information capability which includes:
for a first data simultaneously transmitted 
(“Alternatively, for in step 101 first parameter compared with the threshold value, the first parameter is used for determining the MTC UE required for coverage enhancement of strength, first parameters may include at least one of: the MTC UE and base station between the MTC UE path loss or path loss range index, the MTC UE successfully detected a predetermined times of channel used, MTC UE required for coverage enhancement value. Namely, the type of the first parameter can be path loss, path loss range, successful detection times of channel used, the required coverage enhancement value. easy to understand, the above several types of parameter and the MTC UE needs coverage enhancement is proportional to intensity, for example, MTC UE path loss larger required coverage enhancement of strength is larger, the path loss is higher than the threshold value into a second type of MTC UE. range and index of path loss range of path loss wherein the path loss index can be the path loss between base stations by the MTC UE and a predetermined system or protocol (Index) 
(“the broadcast channel used by the dispatching SIB2 times”; Yu; p.13, para. 5)
(where
“determining the MTC UE required for coverage enhancement of strength, first parameters may include at least one of: the MTC UE and base station between the MTC UE path loss”/”the path loss index can be the path loss between base stations by the MTC UE and a predetermined system or protocol (Index) corresponding relationship between determined ...successfully detecting....physical broadcast channel”/”the broadcast channel used by the dispatching SIB2 times” maps to “for a first data simultaneously transmitted”, where “broadcast” maps to “simultaneously transmitted”, where “SIB2” maps to “first data”, where Webb et al. also teaches that “broadcasting system information messages comprising the SIBs” (para. 0080).

based on at least the pathloss value, selecting a first subset of the second data for transmission by the radio to the particular client device 
(“Optionally, as an embodiment, the step 201 comprises: determining the corresponding to first type MTC UE and MTC UE of the second type of system information is K=M + N system information blocks, M system information block comprises the first type of MTC UE and second type MTC UE common need of system information, the N system information block comprises the first MTC UE system information of the second type needs additional MTC UE, wherein K, M and N are positive integers preset by the system. The above classification of MTC UE, the first MTC UE class relative to second type of MTC UE with a better communication environment, the required coverage enhancement of the intensity is small, it can support more function, so the first type of MTC UE needed relative to second type system information of MTC UE may more. Thus, the system information configured for the MTC UE can be divided into two parts, wherein one part comprises system information of the first type MTC UE and MTC UE of the second type are the same, the other part contained in system information only for the first type of the MTC UE, so as to avoid the second type of MTC UE cannot obtain the necessary configuration parameters or information caused by the power consumption.”; Yu; p.14, para. 4)
(“method 1: the MTC UE system information is divided into a master information block Master Information Block (MIB) and two system information block (System Information Block, SIB), such as SIBn and SIBm; where n and m 
(where
“M system information block comprises the first type of MTC UE”/”coverage enhancement”/”system information is K=M + N” maps to “based on at least the pathloss value, selecting a first subset of the second data for transmission ... to the particular client device”/”SIBm only comprises the system information of the first type of the MTC UE”, where “M system information block”/SIBm” maps to “first subset of the second data”, where the “M system information” is associated with “coverage enhancement”, where “coverage enhancement” is based on “path loss” which maps to “based on at least the pathloss value”, “first type of MTC UE” maps to “particular client device”,

transmitting, by the radio, the first subset of the second data selected for transmission to the particular client device; and
(“Optionally, as an embodiment, the step 202 comprises: through system broadcast message or radio resource control RRC signalling sending system information block K in order to first type of MTC UE obtaining system information blocks and N system information block, the second type of MTC UE obtaining system information blocks. wherein the M system information block in the at least one system information block comprises the M system information block in the 
(where
“through system broadcast message” maps to “transmitting”,
“M system information block”/”SIBm” maps to “first subset of the second data”
“first type of MTC UE” maps to “particular client device”)

transmitting, by the radio, a second subset of the second data to the particular client device, wherein the second subset of the second data comprises a different subset of the second data from the first subset of the second data.
 (where
“through system broadcast message” maps to “transmitting”,
“N system information block”/”SIBn” maps to “a second subset of the second data”
“first type of MTC UE” maps to “particular client device”)
Where “M system information block” is only intended for coverage enhanced MTC UE and the “system information blocks in N” is intended for all or is common to all MTC UE, in particular the MTC UE which is not coverage “the second data comprises a different subset of the second data from the first subset of the second data”


Yu teaches configuring MTC UE devices which require coverage enhancement with system information which is specific to coverage enhance MTC UE and also configuring MTC UE devices with system information which is common to coverage enhanced MTC UE and also non-coveraged enhanced MTC UE.

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the communicating dual system information capability of Yu into Webb et al. By modifying the system information of Webb et al. to include the communicating dual system information capability as taught by the system information of Yu, the benefits of improved flexibility (Webb et al.; 0128) with improved reliability (Yu; p.13, para. 1) are achieved.

As to claim 2:
Webb et al. as described above does not explicitly teach:
wherein selecting the first subset of the second data for transmission comprises transmitting the first subset of the second data from an allocation module of the network device to the radio during a first period of time

However, Yu further teaches a time period capability which includes:
wherein selecting the first subset of the second data for transmission comprises transmitting the first subset of the second data from an allocation module of the network device to the radio during a first period of time
(“for example, to two MTC UE, M system information block configured by the base station at least one information resource of block transmission system, comprising a time point information block transmission, the information block transmission occupied time length, the information block transmission time interval or period, information block transmission occupies the frequency position of information block frequency resource size occupied by the single transfer in the one kind of or more.”; Yu; p.18, para. 2)
(“Optionally, as an embodiment, the step 202 comprises: through system broadcast message or radio resource control RRC signalling sending system information block K in order to first type of MTC UE obtaining system information blocks and N system information block, the second type of MTC UE obtaining system information blocks. wherein the M system information block in the at least one system information block comprises the M system information block in the one or more transmission resource configuration information of the system information block, the same transmission resource configuration information of one or more system information blocks in N system information block can also be included at least one system information block in the M number of system 
(where
“information block transmission time interval or period” maps to “first time period”,
“transmitting resource allocation information” is considered as requiring “allocation module” for operation.

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the time period capability of Yu into Webb et al. By modifying the system information of Webb et al. to include the time period capability as taught by the system information of Yu, the benefits of improved flexibility (Webb et al.; 0128) with improved reliability (Yu; p.13, para. 1) are achieved.

As to claim 3:
Web et al. discloses:
comprises delaying transmission... until a second period of time subsequent to the first period of time
(where FIG. 8 illustrates “SI message #2” delayed from transmission of “SI message #1”, where the time period for transmission of “SI message #2” maps to “second period of time”)


wherein selecting the first subset of the second data for transmission ...of the second subset of the second data from the allocation resource to the radio...

However, Yu further teaches a system information block capability which includes:
wherein selecting the first subset of the second data for transmission ...of the second subset of the second data from the allocation resource to the radio...
 (“for example, to two MTC UE, M system information block configured by the base station at least one information resource of block transmission system, comprising a time point information block transmission, the information block transmission occupied time length, the information block transmission time interval or period, information block transmission occupies the frequency position of information block frequency resource size occupied by the single transfer in the one kind of or more.”; Yu; p.18, para. 2)
(“Optionally, as an embodiment, the step 202 comprises: through system broadcast message or radio resource control RRC signalling sending system information block K in order to first type of MTC UE obtaining system information blocks and N system information block, the second type of MTC UE obtaining system information blocks. wherein the M system information block in the at least one system information block comprises the M system information block in the one or more transmission resource configuration information of the system information block, the same transmission resource configuration information of 
(“method 1: the MTC UE system information is divided into a master information block Master Information Block (MIB) and two system information block (System Information Block, SIB), such as SIBn and SIBm; where n and m are positive integers, and n is not equal to m. wherein, the MIB and SIBn included in system information to the first type of MTC UE and MTC UE of the second type are the same, SIBm only comprises the system information of the first type of the MTC UE; in the method, K=3, M=2, N=1.”; Yu; p.18, para. 4)

(where
“M system information block”/”SIBm” maps to “first subset of the second data”
“N system information block”/”SIBn” maps to “second subset of the second data”

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the system information block capability of Yu into Webb et al. By modifying the system information (“SI message #1”/”SI message #2” of Webb et al. to include the system information block as taught by the system information of Yu, the benefits 

As to claim 10:
Webb et al. discloses:
wherein the network device comprises an access point 
(“The base station 504 comprises a transceiver unit 504a for transmission and reception of wireless signals and a controller unit 504b configured to control the base station 504. The controller unit 504b may comprise a processor unit which is suitably configured/programmed to provide the desired functionality described herein using conventional programming/configuration techniques for equipment in wireless telecommunications systems”; Webb et al.; 0062)
(where “base station 504” maps to “access point”, see FIG. 5)

As to claim 11:
Webb et al. discloses:
A network device comprising: a hardware processor; a radio; and a memory communicatively coupled to the hardware processor, the hardware processor to perform operations comprising:
obtaining a pathloss value ...between the network device and each of a subset of a plurality of client devices that are wirelessly connected to the network device via the radio; 

(“In step T2 the base station determines which of the first and second transmission schemes are to be used for transmitting the message. That is to say, in this example, the base station determines whether or not a conventional single subframe approach or a repeat-transmission approach for coverage extension will be used for the message. There are a number of factors that may govern this determination, either individually or in combination. For example, the terminal devices in the wireless telecommunication system may comprise a first set of terminal devices and a second set of terminal devices step and T2 may be based on whether the one or more terminal devices to which the message is to be sent comprises terminal devices in the first or second sets. For example, the first set of terminal devices may comprise terminal devices that do not require coverage extension techniques to receive messages (or simply do not support coverage extension), whereas the second set of terminal devices may comprise terminal devices that do require coverage extension techniques to receive messages (and support repeat-transmission based coverage extension). Whether or not a specific terminal device requires coverage extension may, for example, be based on a measured radio propagation metric associated with the 
(where
“base station” maps to “network device”,
“controller unit 504b” maps to “hardware processor”,
“transceiver unit 504a” maps to “radio”,
“memory communicatively coupled” is considered as required for operation,
 “Whether or not a specific terminal device requires coverage extension may, for example, be based on a measured radio propagation metric associated with the terminal device, for example a path loss”/”first or second sets” where “first or second sets” maps to “each of a subset of a plurality of client devices”, where “specific terminal” maps to “each”, “first set of terminals devices” maps to “subset”, “first or second sets” maps to “plurality of client devices”, “requires coverage extension...based on...path loss” maps to “obtaining a pathloss value”
FIG. 5 illustrates “wirelessly connected to the network device”

receiving a second data to be transmitted to a particular client device from the subset of the plurality of client devices;

(where
“system information” maps to “second data”,
“transmitted” maps to “receiving”,
“to a terminal device” maps to “to a particular client device”
“first set of terminal device”/”coverage extension” maps to “subset”,
“first or second sets” maps to “plurality of client devices”

Webb et al. teaches sets of terminal devices which are grouped in to sets based on path loss and teaches communicating system information to a terminal device via coverage extension.

Webb et al. as described above does not explicitly teach:
for a first data simultaneously transmitted 
selecting a first subset of the second data for transmission to the particular client device during a first period of time and 
transmitting, during the first period of time from the network device to the particular client device, the first subset of the second data.


for a first data simultaneously transmitted 
(“Alternatively, for in step 101 first parameter compared with the threshold value, the first parameter is used for determining the MTC UE required for coverage enhancement of strength, first parameters may include at least one of: the MTC UE and base station between the MTC UE path loss or path loss range index, the MTC UE successfully detected a predetermined times of channel used, MTC UE required for coverage enhancement value. Namely, the type of the first parameter can be path loss, path loss range, successful detection times of channel used, the required coverage enhancement value. easy to understand, the above several types of parameter and the MTC UE needs coverage enhancement is proportional to intensity, for example, MTC UE path loss larger required coverage enhancement of strength is larger, the path loss is higher than the threshold value into a second type of MTC UE. range and index of path loss range of path loss wherein the path loss index can be the path loss between base stations by the MTC UE and a predetermined system or protocol (Index) corresponding relationship between determined predetermined, successful detection of channels may include success detecting synchronization channel, physical broadcast channel, or bearing SIB1 of the PDSCH, or control channel of the scheduling SIB1 or bearing SIB2 of the PDSCH, PDSCH or control channel of the scheduling SIB2, successfully detecting synchronization channel, physical broadcast channel, or bearing SIB1, or the scheduling control channel SIB1, or 
(“the broadcast channel used by the dispatching SIB2 times”; Yu; p.13, para. 5)
(where
“determining the MTC UE required for coverage enhancement of strength, first parameters may include at least one of: the MTC UE and base station between the MTC UE path loss”/”the path loss index can be the path loss between base stations by the MTC UE and a predetermined system or protocol (Index) corresponding relationship between determined ...successfully detecting....physical broadcast channel”/”the broadcast channel used by the dispatching SIB2 times” maps to “for a first data simultaneously transmitted”, where “broadcast” maps to “simultaneously transmitted”, where “SIB2” maps to “first data”, where Webb et al. also teaches that “broadcasting system information messages comprising the SIBs” (para. 0080).

selecting a first subset of the second data for transmission to the particular client device during a first period of time and 
 (“Optionally, as an embodiment, the step 201 comprises: determining the corresponding to first type MTC UE and MTC UE of the second type of system information is K=M + N system information blocks, M system information block 
(“method 1: the MTC UE system information is divided into a master information block Master Information Block (MIB) and two system information block (System Information Block, SIB), such as SIBn and SIBm; where n and m are positive integers, and n is not equal to m. wherein, the MIB and SIBn included in system information to the first type of MTC UE and MTC UE of the second type are the same, SIBm only comprises the system information of the first type of the MTC UE; in the method, K=3, M=2, N=1.”; Yu; p.18, para. 4)
(where
“particular client device”,

transmitting, during the first period of time from the network device to the particular client device, the first subset of the second data.
 (“Optionally, as an embodiment, the step 202 comprises: through system broadcast message or radio resource control RRC signalling sending system information block K in order to first type of MTC UE obtaining system information blocks and N system information block, the second type of MTC UE obtaining system information blocks. wherein the M system information block in the at least one system information block comprises the M system information block in the one or more transmission resource configuration information of the system information block, the same transmission resource configuration information of one or more system information blocks in N system information block can also be included at least one system information block in the M number of system 
(“for example, to two MTC UE, M system information block configured by the base station at least one information resource of block transmission system, comprising a time point information block transmission, the information block transmission occupied time length, the information block transmission time interval or period, information block transmission occupies the frequency position of information block frequency resource size occupied by the single transfer in the one kind of or more.”; Yu; p.18, para. 2)
(where
“through system broadcast message” maps to “transmitting”,
“M system information block”/”SIBm” maps to “first subset of the second data”
“first type of MTC UE” maps to “particular client device”,
“information block transmission time interval or period” maps to “first time period”,
)

Yu teaches configuring MTC UE devices which require coverage enhancement with system information which is specific to coverage enhance MTC UE and also configuring MTC UE devices with system information which is common to coverage enhanced MTC UE and also non-coveraged enhanced MTC UE.

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the communicating dual system information capability of Yu into Webb et al. By modifying the system information of Webb et al. to include the communicating dual system information capability as taught by the system information of Yu, the benefits of improved flexibility (Webb et al.; 0128) with improved reliability (Yu; p.13, para. 1) are achieved.

As to claim 12:
Web et al. discloses:
comprises delaying transmission... until a second period of time subsequent to the first period of time
(where FIG. 8 illustrates “SI message #2” delayed from transmission of “SI message #1”, where the time period for transmission of “SI message #2” maps to “second period of time”)

Webb et al. as described above does not explicitly teach:
wherein selecting the first subset of the second data for transmission to the particular client device ...of a second subset of the second data from the first network device to the particular client device ....



wherein selecting the first subset of the second data for transmission to the particular client device ...of a second subset of the second data from the first network device to the particular client device ....
 (“for example, to two MTC UE, M system information block configured by the base station at least one information resource of block transmission system, comprising a time point information block transmission, the information block transmission occupied time length, the information block transmission time interval or period, information block transmission occupies the frequency position of information block frequency resource size occupied by the single transfer in the one kind of or more.”; Yu; p.18, para. 2)
(“Optionally, as an embodiment, the step 202 comprises: through system broadcast message or radio resource control RRC signalling sending system information block K in order to first type of MTC UE obtaining system information blocks and N system information block, the second type of MTC UE obtaining system information blocks. wherein the M system information block in the at least one system information block comprises the M system information block in the one or more transmission resource configuration information of the system information block, the same transmission resource configuration information of one or more system information blocks in N system information block can also be included at least one system information block in the M number of system 
(“method 1: the MTC UE system information is divided into a master information block Master Information Block (MIB) and two system information block (System Information Block, SIB), such as SIBn and SIBm; where n and m are positive integers, and n is not equal to m. wherein, the MIB and SIBn included in system information to the first type of MTC UE and MTC UE of the second type are the same, SIBm only comprises the system information of the first type of the MTC UE; in the method, K=3, M=2, N=1.”; Yu; p.18, para. 4)

(where
“M system information block”/”SIBm” maps to “first subset of the second data”
“N system information block”/”SIBn” maps to “second subset of the second data”

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the system information block capability of Yu into Webb et al. By modifying the system information (“SI message #1”/”SI message #2” of Webb et al. to include the system information block as taught by the system information of Yu, the benefits of improved flexibility (Webb et al.; 0128) with improved reliability (Yu; p.13, para. 1) are achieved.

As to claim 13:
Webb et al. discloses:
wherein delaying transmission ...comprises delaying transmission ...up to a maximum delay time.
 (where FIG. 8 illustrates delaying until “Expiry of validity period for control-plane message” and para. 0105 indicates the process repeats back to step “S1”)

Webb et al. as described above does not explicitly teach:
of the second subset of the second data...

However, Yu further teaches a system information block capability which includes:
of the second subset of the second data...
 (“for example, to two MTC UE, M system information block configured by the base station at least one information resource of block transmission system, comprising a time point information block transmission, the information block transmission occupied time length, the information block transmission time interval or period, information block transmission occupies the frequency position of information block frequency resource size occupied by the single transfer in the one kind of or more.”; Yu; p.18, para. 2)
(“Optionally, as an embodiment, the step 202 comprises: through system broadcast message or radio resource control RRC signalling sending system 
(“method 1: the MTC UE system information is divided into a master information block Master Information Block (MIB) and two system information block (System Information Block, SIB), such as SIBn and SIBm; where n and m are positive integers, and n is not equal to m. wherein, the MIB and SIBn included in system information to the first type of MTC UE and MTC UE of the second type are the same, SIBm only comprises the system information of the first type of the MTC UE; in the method, K=3, M=2, N=1.”; Yu; p.18, para. 4)

(where
 “N system information block”/”SIBn” maps to “second subset of the second data”



As to claim 20:
Webb et al. discloses:
wherein the network device comprises an access point 
(“The base station 504 comprises a transceiver unit 504a for transmission and reception of wireless signals and a controller unit 504b configured to control the base station 504. The controller unit 504b may comprise a processor unit which is suitably configured/programmed to provide the desired functionality described herein using conventional programming/configuration techniques for equipment in wireless telecommunications systems”; Webb et al.; 0062)
(where “base station 504” maps to “access point”, see FIG. 5)

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Webb et al. US 20160345301 in view of Yu CN 104838722 (citations are from English machine language translation) and in further view of Park et al. KR 20040100309 (citations are from English machine language translation)

As to claim 4:
Webb et al. discloses:
for at least the first period of time without transmission
(where FIG. 8 illustrates “SI message #2” not being transmitted while “SI message #1” is transmitted, where the time period for transmission of “SI message #1” maps to “f period of time”)

Webb et al. as described above does not explicitly teach:
wherein selecting the first subset of the second data for transmission comprises storing the second subset of the second data in a buffer of the allocation module ...from the allocation module to the radio.

However, Yu further teaches a communicating dual system information capability which includes:
wherein selecting the first subset of the second data for transmission comprises ... the second subset of the second data in a ... of the allocation module ... from the allocation module to the radio.
(“for example, to two MTC UE, M system information block configured by the base station at least one information resource of block transmission system, comprising a time point information block transmission, the information block transmission occupied time length, the information block transmission time interval or period, information block transmission occupies the frequency position 
(“Optionally, as an embodiment, the step 202 comprises: through system broadcast message or radio resource control RRC signalling sending system information block K in order to first type of MTC UE obtaining system information blocks and N system information block, the second type of MTC UE obtaining system information blocks. wherein the M system information block in the at least one system information block comprises the M system information block in the one or more transmission resource configuration information of the system information block, the same transmission resource configuration information of one or more system information blocks in N system information block can also be included at least one system information block in the M number of system information blocks. transmitting resource allocation information can be pre-configured by the system or base station.”; Yu; p.14, para. 5)
(“method 1: the MTC UE system information is divided into a master information block Master Information Block (MIB) and two system information block (System Information Block, SIB), such as SIBn and SIBm; where n and m are positive integers, and n is not equal to m. wherein, the MIB and SIBn included in system information to the first type of MTC UE and MTC UE of the second type are the same, SIBm only comprises the system information of the first type of the MTC UE; in the method, K=3, M=2, N=1.”; Yu; p.18, para. 4)

(where
first subset of the second data”
“N system information block”/”SIBn” maps to “first subset of the second data”

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the communicating dual system information capability of Yu into Webb et al. By modifying the system information of Webb et al. to include the communicating dual system information capability as taught by the system information of Yu, the benefits of improved flexibility (Webb et al.; 0128) with improved reliability (Yu; p.13, para. 1) are achieved.

However, Park et al. further teaches a buffer capability which includes:
storing...buffer
(“RNC sends the MIB and the SIB of the system information update request (SYSTEM INFORMATION UPDATE REQUEST) message to the Node B. The system information update message, fairy also transmitted at the same time information about the transmission cycle of the MIB or SIB. And the Node B stores the information about the transmission cycle of the MIB and SIB, and the MIB and SIB included in the received system information update request message to the buffer. The Node B transmits the MIB and the SIB via the P-CCPCH from a point-in-time according to the received transmission period 

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the buffer capability of Park et al. into Webb et al. By modifying the system information of Webb et al. to include the buffer capability as taught by the Node B of Park et al., the benefits of improved MBMS (Park et al.; Abstract) are achieved.

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu Webb et al. US 20160345301 in view of Yu CN 104838722 (citations are from English machine language translation) and in further view of Lee et al. US 20170105166.

As to claim 14:
Webb et al. as described above does not explicitly teach:
wherein selecting the first subset of the second data for transmission to the particular client device comprises dropping a second subset of the second data without transmission from the network device to the particular client device.

However, Lee et al. further teaches a removal capability which includes:
wherein selecting the first subset of the second data for transmission to the particular client device comprises dropping a second subset of the second data without transmission from the network device to the particular client device.
 
(“The contents of a CE-SI message may be the same as, or different from, the SIBs transmitted for non-CE WTRUs. Different versions of the same SIB may be multiplexed into the non-CE SI message and the CE-SI message. For example, certain information elements (IEs) that may not be deemed useful for a CE WTRU may be removed before multiplexing the SIB into the CE-SI message.”; Lee et al.; 0079)

(where
“removed” maps to “dropping”)

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the removal .


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

US 20150085805 – teaches grouping user equipment with similar path loss into groups (see para. 0035).
US 20160345301 – teaches grouping terminal devices in to groups based on path loss for coverage extension (see para. 0132).
US 20160014790 – teaches grouping MTC devices based on path loss (see Abstract).
US 20100054145 – teaches grouping mobile stations in to groups based on path loss (see para. 0122).
US 20110134875 – teaches grouping user devices into groups based on path loss (see para. 0054).
US 20110149879 – teaches grouping wireless devices into groups based on path loss (see para. 0072).

US 20160165630 – teaches grouping STAs based on path loss (see para. 0131).
US 20160255579 – teaches grouping UEs based on pathloss (see para. 0111).
US 20110105170 – teaches grouping terminals into groups based on path loss (see Abstract).
US 20070258540 – teaches grouping UEs based on path loss (see para. 0034).
US 20110002227 – teaches grouping STAs based on path loss and buffer status (see para. 0034).
US 20180014163 – teaches grouping UEs based on path loss (see para. 0163).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL K PHILLIPS whose telephone number is (571)272-1037.  The examiner can normally be reached on M-F 8am-10am, 1pm-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/Michael K Phillips/Examiner, Art Unit 2464